FILED
                            NOT FOR PUBLICATION                             JUN 11 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MICHAEL J. LOOMIS,                               No. 08-35676

               Petitioner - Appellant,           D.C. No. 1:06-cv-00157-BLW

  v.
                                                 MEMORANDUM *
RANDY BLADES,

               Respondent - Appellee.



                    Appeal from the United States District Court
                              for the District of Idaho
                  B. Lynn Winmill, Chief District Judge, Presiding

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Idaho state prisoner Michael J. Loomis appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 petition. We have jurisdiction

under 28 U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Loomis contends that the state trial court’s denial of his request for DNA

testing deprived him of his constitutional right to present a defense. The trial

court’s determination that the expense of testing was not justified because the DNA

test at issue was not sufficiently related to the charged offenses, and a negative test

result would not have supported Loomis’ argument that he fabricated his

confession, is supported by the record. Thus, the state court of appeals’ decision

affirming the trial court’s denial of Loomis’ request for DNA testing was not

contrary to, or an unreasonable application of, clearly established federal law, as

determined by the Supreme Court of the United States. See 28 U.S.C. § 2254(d);

see also Crane v. Kentucky, 476 U.S. 683, 689-91 (1986); Ake v. Oklahoma, 470

U.S. 68, 77 (1985).

      We deny Loomis’ motion to expand the certificate of appealability. See 9th

Cir. R. 22-1; see also Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999)

(per curiam).

      We also deny Loomis’ motion for confirmation of documents and request

for augmentation of the record.

      AFFIRMED.




                                           2                                       08-35676